Case 1:20-cv-17452-RMB-AMD Document 15 Filed 04/06/21 Page 1 of 2 PageID: 83



                                                                       [D.I. 13]

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE



  SUPERIOR MEDICAL RESPONSE INC.,             Civil No. 20-17452 (RMB/AMD)

                   Plaintiff,

       v.

  CAPITOL       SPECIALTY     INSURANCE
  INC.,

                   Defendant.



                                      ORDER

             This matter having come before the Court by way of motion

[D.I. 13] of Defendant Capitol Specialty Insurance Corporation

seeking     a   continuance     of   the    initial   conference,      presently

scheduled for April 27, 2021, for thirty days given the pendency

of Defendant’s separate motion to join an additional party to the

counterclaim; and Defendant noting that Plaintiff consents to the

request for a continuance of the initial conference; and the Court

finding good cause pursuant to FED. R. CIV. P. 6(b)(1) to continue

the   initial     conference    until      Defendant’s   motion   to    join   an

additional party is resolved; and the Court having decided this

matter pursuant to Fed. R. Civ. P. 78(b);

            IT IS on this 6th day April 2021:
Case 1:20-cv-17452-RMB-AMD Document 15 Filed 04/06/21 Page 2 of 2 PageID: 84



           ORDERED    that   Defendant’s    motion    [D.I.   13]   for   a

continuance of the initial conference shall be, and is hereby,

GRANTED; and it is further

           ORDERED that the initial conference scheduled for April

27, 2021 shall be, and is hereby, ADJOURNED, and the Court shall

schedule a date for the initial conference upon resolution of

Defendant’s motion [D.I. 10] to join an additional party to the

counterclaim.



                                   s/ Ann Marie Donio
                                   ANN MARIE DONIO
                                   UNITED STATES MAGISTRATE JUDGE


cc:   Hon. Renée Marie Bumb




                                     2
